Citation Nr: 1510048	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-29 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. 

The Board notes that in February 2010, the Veteran submitted a notice of disagreement (NOD) with regards to several issues.  A supplemental statement of the case was issued in September 2009.  In a VA Form 9 of October 2012, the Veteran stated he was appealing only the issue of entitlement to TDIU. 

In December 2013, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law judge.  Due to audio technical difficulties, a transcript of the hearing is not of record.  In a February 2014 letter, the Veteran was informed that a transcript of the hearing was not able to be produced and he was given the option to appear at a new hearing.  In March 2014, the Veteran responded that he did not want to appear at a hearing and to please consider the case on the evidence of record.

The Board has reviewed the Veteran's Virtual VA file and the Documents in the Veteran's Benefit Management System file and has considered the records contained therein in the decision below.

As noted, a transcript of the hearing was not able to be produced.  Despite the lack of a transcript, the undersigned notes that the Veteran's testimony during the hearing raised the issue of entitlement to service connection for a psychiatric disability, both on a direct and secondary basis, during the hearing.  Accordingly, the Board finds that the issue of entitlement to service connection for a psychiatric disability has been raised by the record at the December 2013 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to TDIU.  He argues that his is unemployable due to his service connected disabilities.  The record reflects that the Veteran is currently service connected for residuals of a gunshot wound to the right hand with amputation of the metacarpal bone and right middle finger and partial amputation of the right index finger, gunshot wound right shoulder, diabetes mellitus, scars of the posterior right shoulder, anterior right shoulder, and right hand, malaria, and, post traumatic arthritic changes of the right fourth finger.  The combined disability evaluation is 80 percent.  

While the Veteran was afforded VA examinations regarding most of his individual disabilities in October 2009, he has not been afforded a VA examination regarding his TDIU claim.  Moreover, none of the VA examiners who conducted the October 2009 provided an opinion as to the Veteran's employability.  Of concern is that the VA examiners did note that the Veteran suffered from chronic pain, has grossly impaired finger coordination and has difficulty performing activities that require the use of both hands.  Given the above, the Board finds that, in order to ensure due process, the Veteran should be afforded a VA examination to determine whether he is unemployable due to his service connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a TDIU examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims folder, including a copy of this Remand, must be made available to the examiner for review.  The examiner must be granted access the Veteran's Virtual VA file.  The examiner must state that a review of both the paper and electronic files has been conducted. 

Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities (to include residuals of a gunshot wound to the right hand with amputation of the metacarpal bone and right middle finger and partial amputation of the right index finger, gunshot wound right shoulder, diabetes mellitus, scars of the posterior right shoulder, anterior right shoulder, and right hand, malaria, and, post traumatic arthritic changes of the right fourth finger) alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  Any opinion provided must include an explanation of the bases for the opinion.
 
2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






